DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kitada et al., US 8,187,048.
Claims 1 and 7 are anticipated by Kitada et al. figs 2-8 and accompanying text which discloses a polarizing plate attachment apparatus and a method of the same comprising: 
. a supply section M2 configured to supply a polarizing plate original sheet to a first panel F1 and a second panel F2 by pulling out the polarizing plate original sheet from a feed roll (F12), the polarizing plate original sheet being a belt-shaped polarizing plate original sheet including a polarizing film F11a, an adhesive F14, and a separator film F11b, the polarizing plate original sheet being wound around the feed roll, a peeling section configured to peel off the separator film from the polarizing plate original sheet during time until the polarizing plate original sheet pulled out from the feed roll is supplied to the first panel or the second panel (see fig 5)
. a conveyance section M4 configured to convey the first and second panels
. an attachment section M3/M6 configured to attach the polarizing plate original sheet from which the separator film has been peeled off to the first and second panels through the adhesive; 
. an attachment detection section 14/24 configured to detect an attachment state of the polarizing plate original sheet attached by the attachment section
. an original sheet cutting section 18/28 configured to cut the polarizing plate original sheet
. a controller 1 including a cutting determination section and a cutting control section, and a pressing section 181, wherein the controller further includes a pressing section control section configured to control the pressing section to secure the first panel until the polarizing plate original sheet is cut between the first panel and the second panel and not to secure the first panel after the polarizing plate original sheet is cut between the first panel and the second panel (see col.20, ln 35-43 and col. 21, ln 20-30).
Re claims 3-4, wherein the adjustment mechanism includes conveyance rollers M4 configured to convey the first and second panels; and an alignment stage configured to receive placement of the first panel or the second panel on the conveyance rollers and temporarily suspend movement of the first panel or the second panel on the conveyance rollers and capable of changing a conveyance speed of the first and second panels (see col. 17, ln 19-32).
Re claim 5, Kitada et al. further disclose an aligning and cutting section disposed downstream of the original sheet cutting section in terms of-a the conveyance direction of the first and second panels and configured to cut the polarizing plate original sheet attached to the first panel into a polarizing plate having a specific size (see col. 20, ln. 1-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al., US 8,187,048.
Re claim 2, Kitada et al. disclose the claimed invention as described above except for the polarizing plate original sheet bears an NG mark indicating a defective point, the polarizing plate attachment apparatus further comprises an NG mark detection section.  It would have been obvious to one skilled in the optical art before the effective filing date of the claimed invention to employ a mark detection section over a polarizing plate and/or a polarizing plate attachment apparatus, since it is a common practice in the art for detecting and aligning an optical film over an attachment unit.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yura et al. (US 2010/00294418) and Hada et al. (US 2012/0241077) disclose a method and apparatus forming an optical device unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871